Title: To Benjamin Franklin from Juvel Neveux & Cauchoit, 22 September 1780
From: Juvel neveux & Cauchoit
To: Franklin, Benjamin


Monsieur
Rouen le 22 7bre. 1780
Il nous a Eté negocié ce jour un effet tiré de lorient le 6 Ct. [courant] par gourlade et moylens a deux usances ordre de Maurice Sur vous de troix cens livres, nous vous Serons obligé de nous marquer Si vous avés quelqu’un a paris ou vous fassiés élection de domicile pour payer les traites qui Sont faittes Sur vous, la ditte traite est payable le 15 9bre. prochain, nous avons l’honneur de vous Etre avec Respect Monsieur Vos tres humbles et obts Srs.
Juvel NEVEUX & Cauchoitmds [marchands] Rue grand pont
 
Addressed: A Monsieur / Monsieur franklin ministre / plenipotentiaire des Etats unis de / lamerique. a passy pres paris / a Passy
Notations: Juvel neveu & Cochoit Rouen 22. 7bre. 1780. / [in William Temple Franklin’s hand:] Rep. 23
